Citation Nr: 9913938	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-11 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for mechanical low 
back pain with degenerative changes, currently rated as 10 
percent disabling.

2.  Entitlement to service connection for hypothyroidism.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from December 1964 to 
September 1967.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a October 1996 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied an increased rating for 
the back.  In a November 1996 rating decision, service 
connection was denied for hypothyroidism.  The veteran's 
notice of disagreement was received in December 1996.  A 
statement of the case was mailed to the veteran in February 
1997.  The veteran's substantive appeal was received in March 
1997.  


FINDINGS OF FACT

There is no competent medical evidence establishing a causal 
relationship between the veteran's current hypothyroidism and 
the medications he takes for his service-connected post 
traumatic stress disorder (PTSD) nor is there competent 
medical evidence of a nexus between the veteran's current 
hypothyroidism and service.


CONCLUSION OF LAW

The claim of service connection for hypothyroidism is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran contends that he has hypothyroidism 
which is due to the medications he takes for his service-
connected PTSD.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498 
(1995), outlined a three prong test which established whether 
a claim is well-grounded.  The Court stated that in order for 
a claim to be well-grounded, there must be competent evidence 
of a current disability (a medical diagnosis), of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  The Court has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  A 
claim is not well-grounded where a claimant has not submitted 
any evidence of symptomatology of a chronic disease within 
the presumptive period, continuity of symptomatology after 
service, or other evidence supporting direct service 
connection.  Harvey v. Principi, 3 Vet. App. 343 (1992).   In 
addition, the Court has also stated that when it is contended 
that a service-connected disability caused a new disability, 
competent medical evidence of a causal relationship between 
the two disabilities must be submitted to establish a well-
grounded claim.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 
(1994).

At the outset, the Board notes that the veteran has not been 
shown to be capable of making medical conclusions, therefore, 
his statements regarding medical diagnoses and causation are 
not probative.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Although the veteran asserts that his hypothyroidism 
is due to the medications he takes for his service-connected 
PTSD, this assertion does not make the claim well-grounded if 
there is no competent medical evidence of record of a nexus 
between any disability in service and/or service-connected 
disability and his alleged current disability.  See Savage v. 
Gober, 10 Vet. App. 489 (1997); Heuer v. Brown, 7 Vet. App. 
at 387 (1995) (lay evidence of continuity of symptomatology 
does not satisfy the requirement of competent medical 
evidence showing a nexus between the current condition and 
service).  As such, the Board will review the record to 
assess whether all three of the criteria of Caluza are met 
and/or the requirements of Jones are met and the veteran's 
assertions are supported by the evidence of record.

The service medical records do not reflect a diagnosis of a 
thyroid disorder during service.  

The veteran's pertinent post-service medical records consist 
of VA outpatient records and an examination.  These medical 
records show that the veteran was first diagnosed as having a 
thyroid abnormality in 1995.  In March 1995, the veteran 
underwent a thyroid scan which was inconclusive, but an 
ultrasound of the thyroid showed possible thyroiditis.  
Thereafter, he was initially diagnosed in April 1995 as 
having iodine-induced hyperthyroidism and was placed on a 
low-salt diet.  A sonogram of the thyroid revealed that the 
findings were consistent with multi-nodular goiter or 
Hashimoto's thyroiditis.  A computed tomography (CT) of the 
neck was normal.  Thereafter, in May 1995, he was diagnosed 
as having subacute thyroiditis, secondary to increased iodine 
intake.  The veteran was prescribed Synthroid.  In June 1995, 
the veteran was diagnosed as having hypothyroidism.  In July 
and August 1995, it was noted that the veteran's thyroid 
testing was within normal limits.  The veteran was maintained 
on Synthroid at that time.  In November 1995, it was noted 
that the VA examiners originally thought that the veteran had 
iodine-induced hyperthyroidism, but it was later discovered 
that he had hypothyroidism which was currently well-
controlled on T-4 replacement medication.  In March and May 
1996, it was noted that the veteran was still hypothyroid and 
was still taking medication.  In another May 1996 VA record, 
the veteran reported to the examiner that he had become 
hypothyroid secondary to Lithium which had been prescribed 
for his service-connected PTSD.  However, the VA examiner did 
not independently opine as to the etiology of the veteran's 
thyroid disease. 

In October 1996, the veteran was afforded a VA thyroid 
examination.  The examiner noted that in the Spring of 1995, 
the veteran was admitted to the Dorn VA hospital.  At that 
time, his thyroid function tests were normal.  Thereafter, he 
was started on Lithium.  The veteran subsequently became 
hyperthyroid then became profoundly hypothyroid.  Thyroid 
testing revealed that the veteran required iodine replacement 
therapy.  Currently, it was noted that thyroid function tests 
were "okay."  Physical examination revealed no overt 
goiter.  The assessment was permanent hypothyroidism, no 
palpable goiter.  The examiner opined that the veteran's 
hypothyroidism was likely due to thyroiditis.  He indicated 
that Lithium normally does not result in the findings which 
were shown on the veteran's thyroid scans.  It was noted that 
the veteran's thyroid function tests should normalize when 
the veteran discontinued Lithium.  

In sum, the service medical records showed no diagnosis of 
thyroid disease.  The post-service medical records clearly 
show that the veteran's current hypothyroidism had its onset 
many years after the veteran's discharge from service.  There 
is no medical evidence showing that there is any relationship 
whatsoever between service and his currently diagnosed 
hypothyroidism.  Moreover, the recent VA thyroid examination 
revealed that the veteran's hypothyroidism is likely due to 
thyroiditis and not attributable to Lithium intake.  

Accordingly, the Board finds that there is no competent 
medical evidence establishing a causal relationship between 
the veteran's current hypothyroidism and the medications he 
takes for his service-connected PTSD nor is there competent 
medical evidence of a nexus between the veteran's current 
hypothyroidism and service.  As such, all of the criteria of 
Caluza and the criteria of Jones have not been met.  As such, 
the claim for service connection for hypothyroidism is not 
well-grounded.  

Since the veteran's claim is not well-grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case and supplemental statement of the case, shows that the 
RO fulfilled its obligation under 38 U.S.C.A. § 5103(a) (West 
1991) as the veteran was fully informed of the reason for the 
denial of his claim and was advised of what evidence was 
needed in order to support his claim.


ORDER

The appeal as to the issue of entitlement to service 
connection for hypothyroidism is denied as not well-grounded.


REMAND

The VA has a duty to assist in the development of the claim 
for an increased rating.  38 U.S.C.A. § 5107 (West 1991).  
Fulfillment of the VA statutory duty to assist the appellant 
includes the procurement and consideration of any relevant VA 
or other medical records.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990); Ferraro v. Derwinski, 1 Vet. App. 326 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  Moreover, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has stated that the duty 
to assist claimants in developing the facts pertinent to 
their claims may, under appropriate circumstances, include a 
duty to conduct a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In May 1996, the veteran initiated a claim for an increased 
rating for his service-connected low back disability.  The 
veteran contends that a rating in excess of 10 percent is 
warranted.  The veteran maintains that his low back 
disability is productive of chronic pain.  The veteran's 
representative requested that a December 5, 1996 VA 
evaluation be considered in rating the veteran's low back 
disability.  The Board notes that the veteran's low back 
disability is rated under Diagnostic Code 5295 for 
lumbosacral strain, but must also be considered under the 
diagnostic codes governing limitation of motion of the low 
back which includes Diagnostic Code 5292.  

The Board has reviewed the medical evidence of record dated 
since the veteran's claim for an increased rating.  In the VA 
outpatient reports, it is noted that the veteran has chronic 
low back pain.  This was confirmed in the December 5, 1996 VA 
evaluation report.  However, the current medical evidence is 
inadequate to assess the veteran's current level of 
disability under the applicable diagnostic codes governing 
lumbosacral strain and limitation of motion.  The Board notes 
that there is no documentation of current range of motion 
testing nor is there any documentation regarding whether the 
veteran has listing of whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, a loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, abnormal mobility on forced motion, and/or 
muscle spasm on extreme forward bending.  In light of the 
foregoing, the veteran should be afforded a VA examination in 
order to determine the current level of severity of the 
veteran's low back disability.  

The Board further notes that the veteran's "chronic pain" 
also has not been adequately assessed by an examiner.  In the 
case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
has expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.  In this case, the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The guidance provided by the 
Court in DeLuca must be followed in adjudicating the 
veteran's increased rating claim as a rating under the 
Diagnostic Code governing limitation of motion of the lumbar 
spine should be considered.  However, in that regard, the 
Board notes that the provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, should only be considered in conjunction 
with the Diagnostic Codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  In light of the 
foregoing, the VA examiner must consider the directives of 
DeLuca. 

The Board notes that the veteran apparently receives regular 
treatment at the Dorn/Columbia VA Medical Center.  As such, 
those records should be obtained.  

With regard to another matter, in a July 1995 decision, the 
RO granted entitlement to service connection for PTSD rated 
as 10 percent disabling effective from November 9, 1994; a 
temporary total rating for the period of March 7, 1995 
through April 30, 1995; and thereafter, a 10 percent rating 
effective from May 1, 1995.  In August 1995, a notice of 
disagreement as to the issue of the veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection for PTSD.  In a September 1995 rating decision, a 
rating of 30 percent was assigned effective from May 1, 1995.  
Thereafter, the veteran was not provided a statement of the 
case.  As such, the RO is now required to send the veteran a 
statement of the case as in accordance with 38 U.S.C.A. 
§ 7105 and 38 C.F.R. §§ 19.29, 19.30.

The Board notes that, according to Fenderson v. West, 12 Vet. 
App 119 (1999), at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found-a practice known as "staged" ratings.  It 
appears that the RO did in effect assign "staged" ratings.  
In the statement of the case, the RO should indicate why 
staged ratings were warranted and should provide the basis 
for the assigned effective dates.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain and associate 
with the claims file copies of all 
clinical records, which are not already 
in the claims file, of the veteran's 
treatment at the Dorn/Columbia VA Medical 
Center or any other VA medical facility.  

2.  The veteran should be afforded an 
examination to determine the current 
nature, extent, and manifestations of the 
veteran's service-connected low back 
disability.  All indicated x-rays and 
laboratory tests should be completed.  
The claims file, to include all evidence 
added to the record pursuant to this 
REMAND, should be made available to the 
examiner prior to the examinations.  The 
examiner should be provided with the 
criteria of Diagnostic Code 5292 and 
5295.  The examiner should first report 
his/her findings in relationship to 
Diagnostic Code 5292 and then separately 
in relationship to Diagnostic Code 5295.  
The examiner should also be asked to 
determine whether the low back exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the low back is 
used repeatedly.  It should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.

3.  The RO should readjudicate the 
veteran's claim for entitlement to an 
increased rating for service-connected 
low back disability taking into 
consideration all applicable diagnostic 
codes.  The RO should specifically 
consider the directives of DeLuca if the 
RO rates the veteran based on his 
limitation of motion.  If the action 
taken is adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

4.  The RO should send the veteran a 
statement of the case regarding the 
appropriate rating(s) for the veteran's 
service-connected PTSD in accordance with 
38 U.S.C.A. § 7105 and 38 C.F.R. §§ 
19.29, 19.30.  the RO should indicate why 
staged ratings were warranted and should 
provide the basis for the assigned 
effective dates.  If the veteran perfects 
his appeal by submitting a timely and 
adequate substantive appeal, then the RO 
should return the claim to the Board.

No action is required of the veteran until further notice.  
The Board expresses no 


opinion, either factual or legal, as to the ultimate 
determination warranted in this case pending completion of 
the requested action.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


 

